UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08606 DWS Target Date Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2012(Unaudited) DWS LifeCompass 2015 Fund Shares Value ($) Equity - Equity Funds 41.0% DWS Capital Growth Fund "Institutional" (a) DWS Core Equity Fund "Institutional" (a) DWS Diversified International Equity Fund "Institutional" (a) DWS Dreman Mid Cap Value Fund "Institutional" (a) DWS Dreman Small Cap Value Fund "Institutional" (a) DWS EAFE Equity Index Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Equity 500 Index Fund "Institutional" (a) DWS Equity Dividend Fund "Institutional" (a) DWS Global Thematic Fund "Institutional" (a) DWS International Fund "Institutional" (a) DWS RREEF Real Estate Securities Fund "Institutional" (a) DWS Small Cap Core Fund "S"* (a) DWS Small Cap Growth Fund "Institutional"* (a) DWS Technology Fund "Institutional"* (a) Total Equity - Equity Funds (Cost $51,251,721) Equity-Exchange-Traded Funds 8.4% iShares MSCI Australia Index Fund iShares MSCI Canada Index Fund iShares MSCI Germany Index Fund iShares MSCI Italy Index Fund iShares MSCI Japan Index Fund iShares MSCI United Kingdom Index Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital Convertible Securities Fund Vanguard FTSE All World ex-U.S. Small-Cap Fund Total Equity Exchange-Traded Funds (Cost $11,223,408) Fixed Income - Bond Funds 48.6% DWS Core Fixed Income Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Enhanced Global Bond Fund "S" (a) DWS Global High Income Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS High Income Fund "Institutional" (a) DWS U.S. Bond Index Fund "Institutional" (a) Total Fixed Income - Bond Funds (Cost $66,620,250) Fixed Income - Exchange-Traded Fund 0.5% WisdomTree Emerging Markets Local Debt Fund(Cost $688,404) Market Neutral Fund 1.2% DWS Disciplined Market Neutral Fund "Institutional" (a) (Cost $1,708,527) Fixed Income - Money Market Fund 0.6% Central Cash Management Fund, 0.17% (a) (b) (Cost $784,635) % of Net Assets Value ($) Total Investment Portfolio (Cost $132,276,945) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $133,267,306.At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $5,682,412.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,786,418 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,104,006. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. A summary of the Fund’s transactions with affiliated funds during the period ended November 30, 2012 is as follows: Affiliate Value ($) at 8/31/2012 Purchase Cost ($) Sales Cost ($) Realized Gain/ (Loss) ($) Income Distributions ($) Capital Gain Distributions Value ($) at 11/30/2012 DWS Capital Growth Fund — — — DWS Core Equity Fund — — — DWS Diversified International Equity Fund — — — DWS Dreman Mid Cap Value Fund — — — DWS Dreman Small Cap Value Fund ) — — DWS EAFE Equity Index Fund — DWS Emerging Markets Equity Fund ) — — DWS Equity 500 Index Fund — — — DWS Equity Dividend Fund ) — DWS Global Small Cap Growth Fund — ) — — — DWS Global Thematic Fund — ) — — DWS International Fund — DWS RREEF Real Estate Securities Fund — DWS Small Cap Core Fund — DWS Small Cap Growth Fund — — — DWS Technology Fund — — — DWS Core Fixed Income Fund ) — DWS Enhanced Commodity Strategy Fund ) — DWS Enhanced Emerging Markets Fixed Income Fund ) — DWS Enhanced Global Bond Fund — — — DWS Global High Income Fund ) DWS Global Inflation Fund DWS High Income Fund — DWS U.S. Bond Index Fund — DWS Disciplined Market Neutral Fund — ) — — Central Cash Management Fund — — — ) — (b) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Equity Funds $ $
